DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 7, “stepper motor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17, 20 are objected to because of the following informalities:  
Claim 17, lines 2-3, “a housing of the vaporizing device by rotating an energy” should be changed to - - the housing of the vaporizing device by rotating the energy - -.
Claim 20, line 2, “a housing” should be changed to - - the housing - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 3 is unclear, should it read - - relative to rotations of the - -.
Claim 18, line 2 is unclear, should it read - - rotating the rotating element -- see claims 4, 5.  
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
A tank, an energy storage component and manually operated energy generator are recited in the claim 11 are simply listed in the claim without reciting any structural relationship between the housing, atomizer and air passageway.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10-12, 14, 16-20 are rejected under 35 U.S.C. 102 (a, 1) as being anticipated by Cameron (U. S. 2019/0334847).
Regarding claim 1, Cameron discloses a manually powered vaporizing device, comprising: a housing 1400 having an outside surface and an opening passing through the outside surface of the housing 1400; a tank 1417 having a fillable space therein; an atomize 1418 ; an air passageway through at least a portion of the housing, the air passageway (see figures 2, 3) being in fluid communication with at least the tank 1417, the atomizer 1418, and the opening; an energy generator supported by the housing 1400; an energy storage component 1403 (which may be a capacitor see paragraph 0152)  supported by the housing 1400 and in electrical communication with the energy generator and the atomizer 1418 ( Cameron paragraph 0126, discloser use if hand crank 1401 coupled with the energy generator) and a rotating element 1401 (see figure 14) configured to rotate relative to the housing 1400, the rotating element 1401 being coupled with the energy generator such that a rotation of the rotating element 1401 causes a rotation of the energy generator; wherein: a rotation of the energy generator causes the energy generator to produce a first electrical current; the energy storage component is configured to store energy that is produced by the energy generator and to selectively discharge a second electrical current to the atomizer 1418; and the atomizer 1418 is configured to use the second electrical current to vaporize a liquid from the tank 1417 into a vapor that can be withdrawn through the opening.  
Regarding claim 6, Cameron discloses the atomizer 1418 comprises at least one of an ultrasonic vibration atomizer and a heating element.
Regarding claim 8, Cameron discloses the energy storage component comprises a capacitor or a supercapacitor (see paragraph 152).
Regarding claim 10, Cameron discloses further comprising a means 1420 for actuating the atomizer.
Regarding claim 11, Cameron, see figure 14, discloses a manually powered vaporizing device 1412, comprising: a housing 1400 having at least one opening therein; a tank 1417 having a fillable space therein; an atomizer 1418; an air passageway through at least a portion of the housing, the air passageway being in fluid communication with at least the atomizer and the opening; an energy storage component 1403; and a manually operated energy generator 1420.  See lever 1401 to provide power by manual use.
Regarding claim 12, Cameron discloses the energy generator, see paragraph 0141 comprises a magnet and a solenoid.  The disclosed coil read as a solenoid.
Regarding claim 14, Cameron discloses the energy storage component comprises a capacitor (see paragraph 0152) or a supercapacitor.
Regarding claim 16, Cameron, see figure 14, disclose a method of using a manually powered vaporizing device, comprising: producing an electrical current 1420 with an energy generator supported within a housing 1400 of the vaporizing device 1412, wherein the energy generator is in electrical communication with an atomizer 1418 supported by the housing 1400; discharging the electrical current 1420 to the atomizer to vaporize a liquid within the atomizer 1418 to create a vapor; and withdrawing the vapor through an opening in the housing 1400, with manual operator by lever 1401.
Regarding claim 17, Cameron discloses further comprising producing an electrical current 1420 with an energy generator supported within a housing 1400 of the vaporizing device by rotating an energy generator supported within the housing to produce the electrical current 1420.
Regarding claim 19, Cameron discloses further comprising storing energy generated by the energy generator in a capacitor (see paragraph 0152) or a supercapacitor that is in electrical communication with the energy generator and the atomizer for selective discharge to the atomizer.
Regarding claim 20, Cameron discloses further comprising producing an electrical current 1420 with an energy generator supported within a housing 1400 of the vaporizing device by passing a magnet through a solenoid.  See paragraph 1412, line 15, note coil readable as solenoid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Liu (U. S. 2014/0196732) and further in view of Dai (U. S. Patent 7,723,880)
Regarding claims 3-5, Cameron discloses the claimed invention except for further comprising a gear box coupled with the energy generator, the gear box being configured to increase a number of revolutions of the energy generator relative to the rotating element.  Liu, see figure 3, discloses a gear in box and rotatable handle at 311.  And further in view of Dai, see figures 2-6 discloses a gear in box and rotatable handle at 11.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Cameron to provide such features as taught by Liu and Dai so as to provide for easily turn generator.  Claims 3-5, revolution relationship only obvious way to lessen user effort.  
Claims 7, 9, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron.
Regarding claim 7, Cameron discloses the claimed invention except for the energy generator comprises a stepper motor.  The stepper motor as disclosed seems to be a type of generator that is well known.     It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Cameron to provide such features so as to provide to help turn gears.
Regarding claims 9, 15, Cameron discloses the claimed invention except for the housing is made from a biodegradable material.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Cameron to provide such features so as to provide to help environment.
Regarding claim 13, Cameron discloses the claimed invention except for the energy generator comprises a neodymium magnet.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Cameron to provide such features so as to provide to select type magnet as best fir each intended use.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references discloses the rotating element has an outside surface having a profile shape that matches a profile shape of the outside surface of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831